EXHIBIT 10.5

INTERCREDITOR AGREEMENT

THIS INTERCREDITOR AGREEMENT (the “Agreement”) is entered into effective as of
April 3, 2014, by and among VICIS CAPITAL MASTER FUND (“Vicis”), a sub-trust of
Vicis Capital Master Series Trust, a unit trust organized and existing under the
laws of the Cayman Islands, MIG7 INFUSION, LLC, a Florida limited liability
company (“MIG7”) and AS SEEN ON TV, INC., a Florida corporation (“ASTV”),
INFUSION BRANDS, INC., a Nevada corporation (“Infusion”), EDIETS.COM, INC., a
Delaware corporation (“EDIETS”), TV GOODS HOLDING CORPORATION, a Florida
corporation (“TV GOODS”), TRU HAIR, INC., a Florida corporation (“TRU HAIR”),
AND RONCO FUNDING LLC, a Delaware limited liability company (“RFL” and
collectively with ASTV, Infusion, eDiets, TV Goods and Tru Hair, the “Credit
Parties” and each individually, a “Credit Party”). Vicis and MIG7 are sometimes
each referred to herein as a “Lender” and jointly as the “Lenders.”

W I T N E S S E T H:

WHEREAS, reference is made to the Securities Purchase, Exchange and Redemption
Agreement dated as of March 6, 2014 (as amended, modified, supplemented or
restated and in effect from time to time, the “Vicis Exchange Agreement”) by and
among Infusion Brands International, Inc. (“International”) and Vicis, pursuant
to which Vicis agreed to extend credit to International (the “Vicis Loan”) on
the terms and subject to the conditions specified in the Vicis Exchange
Agreement, as evidenced by the Senior Secured Debenture dated March 6, 2014, in
an original principal amount of $11,000,000.00 in favor of Vicis Capital Master
Fund, related thereto (the “Vicis Debenture”).

WHEREAS, all of International’s obligations under the Vicis Loan Documents (as
defined below) were assumed from International by Infusion, and all of such
obligations of Infusion were or will be assumed by ASTV, with Infusion
continuing as a guarantor thereof;

WHEREAS, the Credit Parties’ obligations under the Vicis Loan Documents are
secured or may in the future be secured by all of the assets of the Credit
Parties (the “Collateral”) pursuant to a Third Amended and Restated Security
Agreement by and between Vicis and International (as assumed from International
by Infusion and as assumed from Infusion by ASTV), the Vicis Security Agreement
(as defined below), and security agreements that may be entered into from time
to time with the other Credit Parties;

WHEREAS, ASTV’s obligations under the Vicis Exchange Agreement, the Vicis
Debenture and the documents related thereto are guaranteed by Infusion pursuant
to a Third Amended and Restated Guaranty Agreement (the “Vicis Guaranty
Agreement”) and secured by, among other things, a first-priority security
interest in substantially all of the now existing and hereafter acquired assets
of Infusion  pursuant to a Third Amended and Restated Guarantor Security
Agreement (the “Vicis Security Agreement”);

WHEREAS, reference is also made to the Senior Note Purchase Agreement dated
effective as of April 2, 2014  (as amended, modified, supplemented or restated
and in effect from time to time, the “MIG7 Note Purchase Agreement”) by and
among the Credit Parties and MIG7, pursuant to which MIG7 has agreed to extend
credit to the Credit Parties (the “MIG7 Loan”) on the terms and subject to the
conditions specified in the MIG7 Note Purchase Agreement, which loan is
evidenced by a Senior Secured Promissory Note in the original principal amount
of up to $10,000,000.00 in favor of MIG7 (the “MIG7 Note”);

WHEREAS, the Credit Parties’ obligations under the MIG7 Note Purchase Agreement
and MIG7 Note and the documents related thereto are secured by all of the assets
of the Credit Parties pursuant to (1) a Security Agreement executed by the
Credit Parties in favor of MIG7 (the “MIG7 Security Agreement”





--------------------------------------------------------------------------------

and along with the Vicis Security Agreement, the “Security Agreements”), (2) an
Account Control Agreement executed by the Credit Parties in favor of MIG7 (the
“MIG7 Account Control Agreement”), pursuant to which MIG7 is granted a security
interest in the Interest Reserve Account and Operating Account, as defined in
the MIG7 Account Control Agreement (collectively, the “Accounts”), and (3) a
Pledge Agreement executed by ASTV in favor of MIG7, pursuant to which the ASTV
pledges 100% of its ownership interest in certain Subsidiaries, as defined in
the MIG7 Note Purchase Agreement (the “Pledge Agreement”); and

WHEREAS, the Lenders desire to agree upon the priority of their respective
security interests in the Collateral as provided herein;

NOW, THEREFORE, for and in consideration of the sum of $10.00, the mutual
covenants and agreements contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Lenders agree as follows:

1.

Recitals. The foregoing recitals are true and correct and are hereby
incorporated by reference for all purposes as if fully set forth herein.

2.

Security Interests in Collateral. The parties hereto acknowledge and agree that
the Vicis Loan and the MIG7 Loan are secured by the Collateral and each Lender
hereby consents to, and acknowledges the existence of, the other Lender’s
security interest in and to the same Collateral. The parties hereto further
agree as follows:

a.

MIG7’s Security Interest in Controlled MIG7 Collateral. Vicis also acknowledges
and agrees that the MIG7 Loan is secured by certain collateral constituting
Collateral pursuant to the MIG7 Account Control Agreement, including without
limitation the Accounts (collectively, the “Controlled MIG7 Collateral”), and
Vicis hereby consents to, and acknowledges the existence of, MIG7’s first
priority security interest in and to such Controlled MIG7 Collateral and the
method of perfecting such Controlled MIG7 Collateral. Without limiting the
foregoing, Vicis acknowledges and agrees that MIG7 and the Credit Parties have
entered into the MIG7 Account Control Agreement, granting MIG7 a first priority
interest in the Accounts, and the parties hereto agree that (i) MIG7 is entitled
to distribute and retain all of the funds in the Interest Reserve Account and
(ii) from and after an Event of Default arising under the MIG7 Note Purchase
Agreement, MIG7 is entitled to sweep and retain sixty five percent (65%) of all
cash deposited in the Operating Account until all of the MIG7 Obligations (as
defined below) are paid in full.

b.

Default of Vicis Loan. Lenders agree that, notwithstanding the timing of filing
of any financing statement or priority with respect to the Collateral, by either
of the Lenders, the priorities of the security interests arising under the
Security Agreements shall, with respect to all Collateral other than Controlled
MIG7 Collateral (which shall be governed in accordance with Section 2(a)
hereof), be equal (50/50) and in pari passu one to the other and that, with
respect to such Collateral (other than Controlled MIG7 Collateral), each Lender
shall share and be equal (50/50) in priority and rights with the other, neither
shall have priority of payment over or be subordinate to the other and the
proceeds of any foreclosure or Enforcement Action on or against any of such
Collateral shall be shared (i) if less than $9,500,000 in original principal
amount has been funded pursuant to the MIG7 Note Purchase Agreement, on a pro
rata basis in accordance with the respective original principal amounts of the
Vicis Debenture and the MIG7 Note, or (ii) if $9,500,000 or more in original
principal amount has been funded pursuant to the MIG7 Note Purchase Agreement,
on an equal (50/50) basis, and in either of (i) or (ii) the non-enforcing Lender
shall be entitled to an accounting of any such proceeds.





2







--------------------------------------------------------------------------------



c.

Insolvency Proceedings. In the event of any proceeding in respect of bankruptcy,
insolvency, winding up, receivership, dissolution or assignment for the benefit
of creditors, in each case whether under the bankruptcy code or any similar
federal, state or foreign bankruptcy, insolvency, reorganization, receivership
or similar law, involving a Credit Party (each an “Insolvency Proceeding”): (i)
each Lender shall share and be equal in priority and rights with the other,
neither shall have priority of payment over or be subordinate to the other; (ii)
each Lender shall share any Distributions (as defined below) (x) if less than
$9,500,000 in original principal amount has been funded pursuant to the MIG7
Note Purchase Agreement, on a pro rata basis in accordance with the respective
original principal amounts of the Vicis Debenture and the MIG7 Note, or (y) if
$9,500,000 or more in original principal amount has been funded pursuant to the
MIG7 Note Purchase Agreement, equally (50/50); and (iii) each Lender agrees not
to initiate, prosecute or participate in any claim, action or other proceeding
challenging the enforceability, validity, perfection or priority of any portion
of Infusion’s obligations to the other Lender or any liens and Security
Interests securing any portion of Infusion’s obligations to the other Lender.

3.

Remedy Standstill.

Notwithstanding anything to the contrary in the Vicis Exchange Agreement, Vicis
Debenture, Vicis Guaranty Agreement, Vicis Security Agreement or any other
agreement, instrument or document related thereto (the “Vicis Loan Documents”),
Vicis hereby agrees that an Event of Default arising under the MIG7 Loan
Documents (as defined below) shall not trigger an Event of Default under the
Vicis Loan Documents, and Vicis hereby waives any Event of Default arising under
any of the Vicis Loan Documents that would otherwise have been triggered by an
Event of Default under the MIG Loan Documents. Furthermore, during the period
commencing on the date hereof and ending on the first anniversary of the
Maturity Date (as defined in the MIG7 Note, which Vicis acknowledges and agrees
may be extended pursuant to the MIG7 Note) of the MIG7 Loan (the “Standstill
Period”), MIG7 shall have the exclusive right to manage, perform and enforce (or
not enforce) the terms of the MIG7 Note Purchase Agreement, the MIG7 Note and
all of other instruments, certificates, agreements and documents related
thereto, including without limitation the Pledge Agreement and Account Control
Agreement (collectively, the “MIG7 Loan Documents”), and to exercise and enforce
all privileges and rights thereunder in such order and manner as it may
determine in its sole discretion, including, without limitation, the exclusive
right to take or retake control or possession of any Collateral and the MIG7
Other Collateral and to hold, prepare for sale, process, sell, lease, dispose
of, or liquidate any Collateral or the MIG7 Other Collateral. During the
Standstill Period, Vicis shall not, without the prior written consent of MIG7,
take any Enforcement Action (as defined below) with respect to any Vicis
Obligations (as defined below) or the Collateral or the MIG7 Other Collateral.
Any Distributions or other proceeds of any Enforcement Action obtained by Vicis
in violation of the this Agreement shall be held in trust by it for the benefit
of MIG7 and promptly paid or delivered to MIG7 in the form received until all
MIG7 Obligations (as defined below) have been paid in full. Vicis hereby waives
any and all rights to affect the method or challenge the appropriateness of any
action by MIG7 with respect to management, performance and enforcement of the
MIG7 Obligations and the enforcement and exercise of all privileges, rights and
remedies during the Standstill Period. MIG7 shall not have any liability to
Vicis in respect of Vicis’s failure to obtain repayment in full of the Vicis
Obligations. Notwithstanding the foregoing, Vicis may take any Enforcement
Action with respect to any Vicis Obligations and the Collateral after the
expiration of the Standstill Period; provided, that Vicis delivers written
notice to MIG7 of Vicis’s intention to exercise such rights, which notice may
only be delivered following the occurrence of and during the continuation of an
Event of Default (as defined in the Vicis Exchange Agreement) of the Vicis Loan;
provided, further, that, notwithstanding the foregoing, in no event shall Vicis
exercise or continue to exercise any such rights or remedies if, notwithstanding
the expiration of the Standstill Period (a) MIG7 shall have commenced and be
diligently pursuing the exercise of any Enforcement Action with respect to any
of the Collateral, or (b) the acceleration of the Vicis Obligations shall be
rescinded in accordance with the terms of Vicis Exchange Agreement or Vicis
Debenture.





3







--------------------------------------------------------------------------------



4.

Notice of Default. The Credit Parties agree to provide MIG7 notice in the event
that Vicis declares there to be an Event of Default (as defined in the Vicis
Exchange Agreement) within 3 business days of receiving notice of such default
from Vicis. The Credit Parties agree to provide Vicis notice in the event that
MIG7 declares there to be an Event of Default (as defined in the MIG7 Note
Purchase Agreement) within 3 business days of receiving notice of such default
from MIG7.

5.

Successors and Assigns.

a.

This Intercreditor Agreement shall be binding upon each party hereto and its
successors and assigns and shall inure to the benefit of each party hereto and
its successors, participants and assigns.

b.

Each Lender reserves the right to grant participations in, or otherwise sell,
assign, transfer or negotiate all or any part of, or any interest in, the Vicis
Loan or the MIG7 Loan, and its rights in the Collateral securing same; provided,
that, no Lender shall be obligated to give any notices to or otherwise in any
manner deal directly with any participant in the Vicis Loan or MIG7 Loan, as the
case may be, and no participant shall be entitled to any rights or benefits
under this Intercreditor Agreement except through the Lender with which it is a
participant.  Notwithstanding anything herein contained, neither Lender shall:
(A) be repaid either the Vicis Loan or MIG7 Loan by any Credit Party, except as
provided under this Intercreditor Agreement or with the prior written consent of
the other Lender, or (B) assign any interest in the Vicis Loan or MIG7 Loan or
any of the Vicis Loan Documents or MIG7 Loan Documents without the prior written
consent of the other Lender, not to be unreasonably withheld.  In the case of an
assignment or transfer, the assignee or transferee acquiring any interest in the
Vicis Loan or the MIG7 Loan, as the case may be, shall execute and deliver to
each of the Lenders a written acknowledgement of receipt of a copy of this
Intercreditor Agreement and the written agreement by such person to be bound by
the terms of this Intercreditor Agreement.  In connection with any assignment or
transfer of any or all of the Vicis Loan or the MIG7 Loan, as the case may be,
or any or all rights of any Lender in the property of any Credit Party (other
than pursuant to a participation), each Lender agrees to execute and deliver an
agreement containing terms substantially identical to those contained herein in
favor of any such assignee or transferee.  In addition, each Lender will execute
and deliver an agreement containing terms substantially identical to those
contained herein in favor of any third person who succeeds to or refinances,
replaces or substitutes for any or all of financing of such Credit Party,
whether such successor or replacement financing occurs by transfer, assignment,
“takeout” or any other means or vehicle provided same does not constitute a
breach of any Agreement with such Lender.

6.

Certain Definitions. The following terms shall have the following meanings in
this Agreement.

a.

“Distribution” means, with respect to any indebtedness, obligation or security
(a) any payment or distribution by any Person of cash, securities or other
property, by set-off or otherwise, on account of such indebtedness, obligation
or security or (b) any redemption, purchase or other acquisition of such
indebtedness, obligation or security by any Person.

b.

“Enforcement Action” means (a) to take from or for the account of any Person, by
set-off or in any other manner, the whole or any part of any monies which may
now or hereafter be owing by any such Person with respect to such obligations;
(b) to sue for payment of, or to initiate or participate with others in any
suit, action or proceeding against any Person to (i) enforce payment of, or to
collect the whole or any part of, such obligations or (ii) commence judicial
enforcement of any of the rights and remedies with respect to the Vicis
Obligations or





4







--------------------------------------------------------------------------------

the MIG7 Obligations, as the case may be; (c) to accelerate the Vicis Loan or
the MIG7 Loan, as the case may be; (d) to cause the Credit Parties to honor any
redemption or mandatory prepayment obligation with respect to the Vicis
Obligations or the MIG7 Obligations, as the case may be; (e) to notify the
account debtors or to directly collect accounts receivable or other payment
rights of any of the Credit Parties; or (f) to take any action under the
provisions of any state or federal law, including, without limitation, the UCC,
or under any contract or agreement, to enforce, foreclose upon, take possession
of or sell the Collateral or any Controlled MIG7 Collateral.

c.

“MIG7 Obligations” means the obligations to MIG7 under the MIG7 Loan Documents.

d.

“Person” means any individual, corporation, limited liability company, trust,
joint venture, association, company, limited or general partnership,
unincorporated organization, governmental authority or other entity.

e.

“Vicis Obligations” means the obligations to Vicis under the Vicis Loan
Documents.

7.

No Third Party Beneficiaries. This Agreement and the terms and provisions hereof
are solely for the benefit of MIG7 and Vicis, and shall not benefit in any way
any other Person, including but not limited to, ASTV or any other parties to the
documents effecting the Vicis Obligations or the MIG7 Obligations. Nothing under
this Agreement is intended to affect, limit, or in any way diminish the Security
Interests which MIG7 and Vicis may have in the Collateral. The Lenders
specifically reserve any and all of their respective secured rights and remedies
with respect to the Collateral, and with respect to ASTV and any borrowers under
or guarantors of the MIG7 Loan and the Vicis Loan.

8.

Rights are Independent of Time of Attachment or Perfection. Other than the
Security Interest granted to MIG7 under the MIG7 Account Control Agreement, the
Lenders agree that their respective security rights and priorities set forth in
this Agreement shall exist and be enforceable independent of the time or order
of attachment or perfection of their respective Security Interests, or the time
or order of filing UCC financing statements with respect to the Collateral. Each
Lender, nevertheless, agrees to make such filings and recordings in the public
records to evidence the subordinations and priorities made herein as the other
Lender may reasonably request.

9.

Termination, Rescission or Modification. The subordinations, agreements, and
priorities set forth in this Agreement shall remain in full force and effect
regardless of whether either Lender in the future seeks to rescind, amend,
terminate or reform its respective agreements with ASTV. Any termination,
rescission, modification or reformation of this Agreement must be in writing and
executed by the parties hereto.

10.

Remedies. In the event of the commencement of foreclosure, or similar action by
either of the Lenders with respect to the Collateral which secures their
respective loans, the Lenders agree to cooperate with each other in the exercise
of their respective default rights and remedies.

11.

Waiver of Marshalling. Each Lender hereby waives any right to require the other
Lender to marshal any security or Collateral, or otherwise compel the other
party to seek recourse against or satisfaction of the indebtedness owed to it
from one source before seeking recourse or satisfaction from another source.

12.

Relation of Lenders. This Agreement is entered into solely for the purposes set
forth in the Recitals above, and, except as is expressly provided otherwise
herein, neither Lender assumes any responsibility to the other Lender to advise
such other Lender of information known regarding the financial condition of
ASTV, or regarding any Collateral, or of any other circumstances bearing upon
the risk of nonpayment. Each Lender shall be responsible for managing its
relations with ASTV, and neither Lender





5







--------------------------------------------------------------------------------

shall be deemed the agent of the other Lender for any purpose. Each of the
Lenders may alter, amend, supplement, release, discharge or otherwise modify any
terms of the documents evidencing and embodying their respective loans to ASTV
without notice to the other.

13.

Notices. Any notice required or permitted in connection with this Agreement
shall be in writing and shall be made by facsimile, e-mail, or hand delivered,
by Federal Express, or by other similar overnight delivery service, or by
certified mail, return receipt requested, postage prepaid, addressed to MIG7,
Vicis or ASTV at the appropriate address set forth below, or to such other
address as may be hereafter specified by written notice by MIG7, Vicis or ASTV.
All notices shall be considered given as of the date of transmission or hand
delivery, or one (1) calendar day after delivery to Federal Express or similar
overnight delivery service, or two (2) calendar days after the date of mailing,
independent of the date of mail delivery or whether mail delivery is ever in
fact accomplished, as the case may be. Notices shall be sent to:

MIG7:

MIG7 INFUSION, LLC
16311 Baycross Drive
Lakewood Ranch, Florida 34202
Attention: Craig Mallitz

with a copy to:

Shumaker, Loop & Kendrick, LLP
Bank of America Plaza
101 East Kennedy Boulevard, Suite 2800
P.O. Box 172609
Tampa, Florida 33672
Attention: Julio C. Esquivel

Vicis:

Vicis Capital Master Fund

445 Park Avenue, Suite 1043

New York, NY 10022

Attn: Shad Stastney

Phone: (212) 909-4600

Fax: (212) 909-4601




with a copy to:

Hoyt R. Stastney, Esq.

Quarles & Brady LLP

411 East Wisconsin Avenue

Milwaukee, WI 53202

Phone: (414) 277-5143

Fax: (414) 978-8968




ASTV or Infusion:




As Seen on TV, Inc.

14044 Icot Boulevard

Clearwater, Florida 33760

Attention: Chief Executive Officer






6







--------------------------------------------------------------------------------

with a copy to:

Hoyt R. Stastney, Esq.

Quarles & Brady LLP

411 East Wisconsin Avenue

Milwaukee, WI 53202

Phone: (414) 277-5143

Fax: (414) 978-8968

14.

Copies of Loan Documents. ASTV agrees to provide each Lender with copies of the
loan documents which evidence or embody their respective loans and any future
amendments thereto. The provisions of this Agreement are intended by the parties
to control any conflicting provisions, including, without limitation, any
covenants prohibiting further borrowing or encumbrances of collateral, which are
contained in any loan documents by or on behalf of ASTV with either of the
Lenders. Each of the Lenders consents to the making of the various loans
described herein and to the granting by ASTV to the other Lender of the Security
Interests which are the subject of this Agreement.

15.

Effective Date. This Agreement shall be effective as of the date on which it is
designated as being executed, independent of the actual date the parties execute
this Agreement.

16.

Section Titles. The section titles contained in this Agreement are for
convenience only and are without substantive meaning or content of any kind, and
shall not be considered part of this Agreement.

17.

Governing Law. This Agreement shall be governed and construed under the laws of
the State of Florida, irrespective of the conflict of law principles of that
state.

18.

Counterparts. This Agreement may be signed in any number of counterparts, each
of which shall be an original, with the same effect as if all signatures were
upon the same instrument. Delivery of an executed counterpart of the signature
page to this Agreement by facsimile or electronic transmission (in .pdf format)
shall be effective as delivery of a manually executed counterpart of this
Agreement, and any party delivering such an executed counterpart of the
signature page to this Agreement by facsimile or electronic transmission to any
other party shall thereafter also promptly deliver a manually executed
counterpart of this Agreement to such other party, provided that the failure to
deliver such manually executed counterpart shall not affect the validity,
enforceability or binding effect of this Agreement.




[Remainder of page is intentionally left blank]





7







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the day, month and year first written above.




INFUSION BRANDS, INC.

 

AS SEEN ON TV, INC.

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

 

EDIETS.COM, INC.

 

TV GOODS HOLDING CORPORATION

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

 

TRU HAIR, INC.

 

RONCO FUNDING, LLC

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Title:

 

 

Title:

 




MIG7 INFUSION, LLC

 

VICIS CAPITAL MASTER FUND

  By: Mallitz Investment Group, LLC, Manager

 

  By: Vicis Capital, LLC, its investment advisor

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

 

Craig A. Mallitz, President

 

 

 

 

 

 

Title:

 
















Signature page to Intercreditor Agreement





8





